          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Gerardo Espinosa Guerra,

                        Plaintiff,      Case No. 1:16-cv-04656

v.                                      Michael L. Brown
                                        United States District Judge
Rockdale County, Georgia, et al.,

                        Defendants.

________________________________/

                          OPINION & ORDER

      Plaintiff claims he was wrongfully arrested and detained for sixteen

days based on a mistaken identification by members of the Rockdale

County Sheriff’s Office and the City of Franklin Police Department. He

filed suit, alleging violations of his constitutional rights and Georgia state

law. Defendant City of Franklin, Tennessee, and Defendant Officers

Tommy D. Justus, Becky Porter, and Chad D. Black (“Tennessee

Defendants”) moved to dismiss Plaintiff’s amended complaint. (Dkt. 37.)

Defendant Rockdale County, Georgia, Defendant Rockdale County

Sheriff Eric J. Levett, and Defendant Officers Brandon W. Douglas and

Jonathan W. Baker (“Rockdale Defendants”) moved for partial judgment
on the pleadings. (Dkt. 36.) The Court grants in part and denies in part

both motions and allows the surviving claims to proceed.

I.   Background

     In January 2015, police officers with the City of Franklin Police

Department (including Defendant Black as the lead investigator) began

investigating criminal activity at a local hotel. (Dkt. 33 ¶ 40.) They

identified and photographed five suspects, including an individual known

as Gerardo Emmanuel Espinosa Zamudio. (Id. ¶¶ 32–36.) Although

police made no arrests at the time, they later obtained an indictment

against Zamudio for aggravated assault and false imprisonment. (Id.

¶ 39.) Franklin police placed a warrant for his arrest in a nationwide

database. (Id. ¶ 40.)

     Plaintiff Guerra was not involved in the criminal activity at the

Franklin hotel. On November 12, 2015, he was at his home in Conyers,

Georgia, minding his own business when two officers with the Rockdale

Sheriff’s Office knocked on his door. (Id. ¶ 43.) They were looking for

Plaintiff’s stepfather to ask him questions about a car he had previously

owned, again totally unrelated to anything that happened in Franklin.

(Id.) While trying to help the officers, Plaintiff provided his Georgia



                                   2
driver’s license. (Id. ¶ 46.) The officers somehow thought Plaintiff might

be the subject of the Tennessee warrant and placed him in the back of

their squad car while investigating. (Id. ¶ 47.) They soon realized he

was not the suspect in the warrant and let him go, encouraging him to

“clear up the matter” so he would not be mistakenly arrested in the

future. (Id. ¶ 49.) Plaintiff — apparently accepting that advice — went

to the Rockdale County Sheriff’s Office a couple of days later and provided

his fingerprints, social security number, driver’s license, and other

identifying information. (Id. ¶¶ 49–50, 52.)

        On November 16, 2015, someone in the Rockdale County Sheriff’s

Office sent a copy of Plaintiff’s driver’s license photograph to Defendant

Porter, with the Franklin Police Department. (Id. ¶ 54.) Defendant

Porter attempted to compare Plaintiff’s picture with pictures of suspects

at the Franklin hotel that police had taken months earlier. (Id. ¶ 55.)

She was unable to locate the photographs of the individuals involved in

the incident, however, although Plaintiff alleges such photographs were

in the file at the time. (Id.) As a result, Defendant Porter was unable to

confirm if Plaintiff was the individual sought in the Tennessee warrant.

(Id.)    A couple of days later, Defendant Porter showed Plaintiff’s



                                    3
photograph to Defendant Black, who had been part of the original

investigation at the hotel. (Id. ¶ 60.) Defendant Black — looking only at

the photograph of Plaintiff and comparing it to his memory of the suspect

from months before — confirmed that Plaintiff was the individual sought

by the Tennessee warrant and asked the Rockdale officers to arrest him.

(Id. ¶ 63.)

      Defendant Baker called Plaintiff and asked him to come back to the

sheriff’s office. (Id. ¶ 71.) Plaintiff did. (Id.) Rockdale Officers Baker

and Douglas arrested Plaintiff, telling him the Franklin officers had

identified him as the suspect involved in the assault at the hotel. (Id.

¶ 72.) Defendant Officer Douglas obtained an arrest warrant the next

day, charging Plaintiff with being a fugitive from justice. (Id. ¶¶ 78–79.)

Plaintiff remained in jail for sixteen days before police finally determined

that he was not the man sought in the Tennessee warrant and dismissed

the charges. (Id. ¶ 86.)

      Plaintiff asserts claims against defendants in Georgia and

Tennessee. He sued Rockdale County, Georgia, Rockdale County Sheriff

Eric J. Levett, and Rockdale Sheriff Officers Johnathan W. Baker and

Brandon W. Douglas. He also sued the City of Franklin, Tennessee, and



                                     4
Franklin Police Department Officers Tommy D. Justus, Chad D. Black,

and Becky Porter.1 He brings federal claims of false arrest (Count One)

and malicious prosecution/false imprisonment (Count Two) under 42

U.S.C. § 1983 and Georgia state-law claims of false arrest (Count Three),

malicious prosecution (Count Four), false imprisonment (Count Five),

and negligent hiring, retention, and training (Count Six). The Rockdale

Defendants filed a motion for partial judgment on the pleadings and the

Tennessee Defendants filed a motion to dismiss. (Dkts. 36; 37.)

II.   Legal Standard

      A court may dismiss a pleading for “failure to state a claim upon

which relief can be granted.” FED. R. CIV. P. 12(b)(6). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’ ”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). At the motion to dismiss stage, “all

well-pleaded facts are accepted as true, and the reasonable inferences

therefrom are construed in the light most favorable to the plaintiff.”




1Plaintiff originally filed suit in the Superior Court of Rockdale County,
Georgia, but Defendants removed the case to federal court. (Dkt. 1.)

                                       5
Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999).

When considering a motion for judgment on the pleadings under Federal

Rule of Civil Procedure 12(c), a court is guided “by the same standard as

a motion to dismiss under Rule 12(b)(6).”        Carbone v. Cable News

Network, Inc., 910 F.3d 1345, 1350 (11th Cir. 2018).

     While parties usually raise the defense of qualified immunity at

summary judgment, a party may nevertheless assert the defense at the

outset of the litigation on a motion to dismiss. See Corbitt v. Vickers, 929

F.3d 1304, 1311 (11th Cir. 2019). A district court grants such a motion if

“the complaint fails to allege the violation of a clearly established

constitutional right.” Id. (quoting St. George v. Pinellas Cty., 285 F.3d

1334, 1337 (11th Cir. 2002)).       Indeed, the early assertion and (if

appropriate) resolution of qualified immunity effectuates the principal

that qualified immunity is “an entitlement not to stand trial or face the

other burdens of litigation.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985);

see also Andrews v. Scott, 729 F. App’x 804, 808 (11th Cir. 2018) (“Once

the defendants advance the affirmative defense of qualified immunity,

the complaint must be dismissed, unless the plaintiff’s allegations state




                                     6
a claim of violation of clearly established law.” (internal quotation marks

omitted)).

III. Discussion

     The Court notes from the outset that, notwithstanding Plaintiff’s

amendment to his complaint, none of the counts clearly delineates

against which of the Defendants the claims are asserted. The Court has

tried to discern Plaintiff’s intent through his mention of various

Defendants in each of the counts. The Court believes it has addressed all

outstanding issues.

     A.      The Rockdale Defendants’ Motion                for   Partial
             Judgment on the Pleadings (Dkt. 36)

             1.     The Court Grants the Rockdale Defendants’
                    Motion as to Count One.

     The Rockdale Defendants (that is, Rockdale County Sheriff Levett

and Rockdale County Sheriff Officers Baker and Douglas) move for

judgment on the pleadings on Count One against them in their individual

capacities. (Dkt. 36-1 at 3.) They argue that, because they arrested

Plaintiff “under an arrest warrant from Tennessee with verification from

the agency that obtained the warrant,” Plaintiff cannot bring a claim for

false arrest.     (Id. at 4.)   In support of this argument, they cite the



                                       7
Eleventh Circuit’s opinion in Carter v. Gore, holding that “[t]he issuance

of a warrant — even an invalid one . . . — constitutes legal process, and

thus, where an individual has been arrested pursuant to a warrant, his

claim is for malicious prosecution rather than false arrest.” 557 F. App’x

904, 906 (11th Cir. 2014).     Plaintiff claims this rule does not apply

because he was not the individual named in the warrant.

     Plaintiff is correct but for a different reason.        Contrary to the

Rockdale Defendants’ assertion, Plaintiff does not allege in the amended

complaint that the Rockdale Defendants arrested him pursuant to the

Tennessee warrant. He claims they arrested him for the “offense of

fugitive from justice, O.C.G.A. §17-13-33.” (Dkt. 33 ¶ 79.) He claims the

officers arrested him on November 18, 2015, and the next day, secured a

warrant for violating Georgia law. (Id. ¶¶ 71, 78.) This would mean that

Plaintiff alleges the original arrest was made without probable cause.

Indeed, as part of his false arrest claim, Plaintiff alleges that the

Rockdale Defendants “had no arguable probable cause, much less

probable cause” to swear out the warrant for his arrest for being a

fugitive from justice.   (Id. ¶ 103.)        Carter v. Gore thus does not bar

Plaintiff’s § 1983 false arrest claim.



                                         8
     Alternatively, the Rockdale Defendants argue that they are entitled

to qualified immunity because an officer who acts upon information from

another officer about the identity of a wanted suspect has probable cause

and does not commit false arrest as a matter of law. (Dkt. 36-1 at 4–5.)

Defendants cite no case that establishes this sweeping legal assertion.

The Court nevertheless concludes they are entitled to qualified

immunity.

     “Qualified immunity offers complete protection for government

officials sued in their individual capacities if their conduct does not

violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Vinyard v. Wilson, 311 F.3d 1340,

1346 (11th Cir. 2002) (internal quotation marks omitted). So “[q]ualified

immunity gives government officials breathing room to make reasonable

but mistaken judgments about open legal questions.” Ashcroft v. al-Kidd,

563 U.S. 731, 743 (2011). Qualified immunity allows officials to “carry

out their discretionary duties without the fear of personal liability or

harassing litigation.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

2002). When properly applied, it “protects all but the plainly incompetent




                                    9
or those who knowingly violate the law.”      al-Kidd, 563 U.S. at 743

(internal quotation marks omitted).

     Qualified immunity may attach only when the officer is “acting

within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Grider v. City of Auburn, 618 F.3d 1240, 1254

n.19 (11th Cir. 2010).   A public official acts within the scope of his

discretionary authority where the acts complained of were “undertaken

pursuant to the performance of his duties and within the scope of his

authority.” Rich v. Dollar, 841 F.2d 1558, 1564 (11th Cir. 1988). “Once

the defendant establishes that he was acting within his discretionary

authority, the burden shifts to the plaintiff to show that qualified

immunity is not appropriate.” Lee, 284 F.3d at 1194. There seems to be

no question that the Rockdale Defendants acted within the scope of their

discretionary authority when arresting Plaintiff.     See, e.g., Wate v.

Kubler, 839 F.3d 1012, 1018 (11th Cir. 2016) (holding that officers acted

within discretionary authority when arresting suspect). Plaintiff, thus,

has the burden of showing that qualified immunity is unavailable to

them.




                                   10
      The qualified immunity analysis presents two questions: first,

whether the allegations, taken as true, establish the violation of a

constitutional right; and second, if so, whether the constitutional right

was clearly established when the violation occurred. Hadley v. Gutierrez,

526 F.3d 1324, 1329 (11th Cir. 2008). These distinct questions “do not

have to be analyzed sequentially; if the law was not clearly established,

[the court] need not decide if the [d]efendants actually violated the

[plaintiff’s] rights, although [the court is] permitted to do so.” Fils v. City

of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011). The burden thus lies

with Plaintiff to show the Rockdale Defendants’ actions violated a

constitutional right and that the right was clearly established at the time

of his arrest. See Hadley, 526 F.3d at 1329.

                  a.    Constitutional Violation

      Plaintiff sued the Rockdale Officers alleging they violated his

Fourth Amendment rights by arresting him without probable cause.

(Dkt. 33 ¶¶ 101–109.) “A warrantless arrest without probable cause

violates the Constitution and provides a basis for a section 1983 claim.”

Kingsland v. City of Miami, 382 F.3d 1220, 1226 (11th Cir. 2004).

Probable cause to arrest exists when an arrest is objectively reasonable



                                      11
based on the totality of the circumstances. Id. “This standard is met

when the facts and circumstances within the officer’s knowledge, of which

he or she has reasonably trustworthy information, would cause a prudent

person to believe, under the circumstances shown, that the suspect has

committed, is committing, or is about to commit an offense.” Id. (internal

quotation marks omitted). Officers who make an arrest without probable

cause are nonetheless entitled to qualified immunity if they had at least

“arguable probable cause for the arrest.” Id. at 1232. Arguable probable

cause exists if “reasonable officers in the same circumstances and

possessing the same knowledge as the defendant could have believed that

probable cause existed to arrest.” Gates v. Khokhar, 884 F.3d 1290, 1298

(11th Cir. 2018) (internal quotation marks omitted).

     The Supreme Court has held that no constitutional violation arises

from the mistaken arrest of one person (for whom no probable cause to

arrest existed) based upon the misidentification of that person as a

second person (for whom probable cause to arrest existed).        Hill v.

California, 401 U.S. 797, 802–03 (1971).      The Eleventh Circuit has

applied the same rule when police had a valid warrant for one person but

mistakenly arrest someone else due to a misidentification. Rodriguez v.



                                   12
Farrell, 280 F.3d 1341, 1345–46 (11th Cir. 2002). The same “reasonable

mistake” must apply in this case: a hybrid of Hill and Rodriguez,

involving a warrant for one person and a mistaken identification giving

rise to probable cause to arrest another person as a fugitive.

     Plaintiff’s amended complaint alleges that a reasonable officer in

the Rockdale Defendants’ position “would have known that no arguable

probable cause existed to support the issuance of an arrest warrant for

Plaintiff.” (Dkt. 33 ¶ 106.) While alleging the operative legal conclusion,

Plaintiff also alleges facts that belie such a finding.      He claims the

Rockdale Defendants arrested him for being a fugitive from justice after

the Tennessee Defendants confirmed he was the subject of their warrant.

He claims the Rockdale Defendants sent the Tennessee Defendants a

copy of his driver’s license photo, that Defendant Porter initially failed to

identify Plaintiff from that photo, but that Defendant Black later did so.

(Id. ¶¶ 55–64.) Indeed, Plaintiff claims that the Tennessee Defendants

assured the Rockdale Defendants that the “guy that had the [hotel] case”

had reviewed Plaintiff’s photo and said “that’s him.” (Id. ¶ 64.) Finally,

Plaintiff alleges that the Tennessee Defendants asked the Rockdale




                                     13
Defendants to arrest Plaintiff, assuring they would extradite Plaintiff to

Tennessee.

     Accepting the allegations in the complaint as true, the Rockdale

Defendants had at least arguable probable cause to believe Plaintiff was

a fugitive from Tennessee. They knew that the officer who investigated

the hotel case (Defendant Black) had looked at Plaintiff’s photo and

confirmed Plaintiff was their fugitive. Plaintiff does not allege that the

Rockdale Defendants had any reason to doubt the veracity or strength of

Defendant Black’s eye-witness identification. He sets forth actions that

he took to cooperate with the police and the Tennessee officers’ initial

failure to identify him as the subject of their arrest warrant — all of

which, he alleges, gave the Rockdale Defendants additional reason to

pause before arresting him on the word of the Franklin officer. (Id. ¶¶ 49,

50, 52, 55, 56.) He also explains the actions he believes a reasonable

officer would have taken before arresting him on the warrant given the

particular facts in this case. (Id. ¶ 82.) But, even accepting all of this as

true, the Rockdale Defendants’ had eye-witness identification from the

investigating officer. A reasonable officer in the same circumstances and

possessing the same knowledge as these officers could have believed that



                                     14
probable cause existed to arrest Plaintiff as a fugitive. Plaintiff has thus

failed to meet his burden to demonstrate a violation of his Fourth

Amendment rights.

                 b.    Clearly Established Law

     Even if Plaintiff could show the Rockdale Defendants violated his

constitutional rights by arresting him, he fails to meet his burden of

showing they violated clearly established law. The core question on this

prong of the qualified immunity analysis is “whether it was already

clearly established, as a matter of law, that at the time of Plaintiff’s

arrest, an objective officer could not have concluded reasonably that

probable cause existed to arrest Plaintiff under the particular

circumstances Defendants confronted.”         Gates, 884 F.3d at 1303

(emphasis removed).

     A constitutional right is only clearly established for qualified

immunity purposes if “every reasonable official would have understood

that what he is doing violates that right.” Reichle v. Howards, 566 U.S.

658, 664 (2012) (internal quotation marks omitted) (alteration adopted).

Put differently, “existing precedent must have placed the statutory or

constitutional question beyond debate” to give the official fair warning



                                    15
that his conduct violated the law. Id.; Coffin v. Brandau, 642 F.3d 999,

1013 (11th Cir. 2011) (en banc) (“The critical inquiry is whether the law

provided [defendant officers] with fair warning that [their] conduct

violated the Fourth Amendment.” (internal quotation marks omitted)).

The Supreme Court has explained that the question is “whether it would

be clear to a reasonable officer that the conduct was unlawful in the

situation he confronted.” See Saucier v. Katz, 533 U.S. 194, 202 (2001).

“If the law did not put the officer on notice that his conduct would be

clearly unlawful, summary judgment based on qualified immunity is

appropriate.” Id.

     A plaintiff typically shows that a defendant’s conduct violated

clearly established law by pointing to “materially similar precedent from

the Supreme Court, [the Eleventh Circuit], or the highest state court in

which the case arose.” Gates, 884 F.3d at 1296. While the facts of the

case need not be identical, “the unlawfulness of the conduct must be

apparent from pre-existing law.” Coffin, 642 F.3d at 1013.

     In White v. Pauly, the Supreme Court reiterated “the longstanding

principle that ‘clearly established law’ should not be defined ‘at a high

level of generality.’ ” 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563



                                   16
U.S. at 742). The Supreme Court held that to defeat a claim of qualified

immunity, a plaintiff must “identify a case where an officer acting under

similar circumstances as [the defendant] was held to have violated the

Fourth Amendment.”      Id.   “[G]eneral statements of the law are not

inherently incapable of giving fair and clear warning to officers.” Id.

(internal quotation marks omitted). Instead, “the clearly established law

must be ‘particularized’ to the facts of the case.” Id. The Supreme Court

has also explained that avoiding qualified immunity does “not require a

case directly on point, but existing precedent must have placed the

statutory or constitutional question beyond debate.” Mullenix v. Luna,

136 S. Ct. 305, 308 (2015).

     Fair warning can also arise from two other sources.             First,

“[a]uthoritative judicial decisions may ‘establish broad principles of law’

that are clearly applicable to the conduct at issue.” Gates, 884 F.3d at

1296 (quoting Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1209 (11th Cir.

2007)).   Second, “it may be obvious from ‘explicit statutory or

constitutional statements’ that conduct is unconstitutional.” Id. (citing

Griffin Indus., 496 F.3d at 1208–09). Regardless of the method, “the

preexisting law must make it obvious that the defendant’s acts violated



                                    17
the plaintiff’s rights in the specific set of circumstances at issue.”

Youmans v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010). In this way,

qualified immunity does what it should: it “gives government officials

breathing room to make reasonable but mistaken judgments by

protecting all but the plainly incompetent or those who knowingly violate

the law.” City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774

(2015) (internal quotation marks omitted) (alterations adopted).

     As explained above, Plaintiff alleges the Rockdale Defendants

arrested him based on an eye-witness identification from the officer who

investigated the hotel incident. Plaintiff has not shown, and the Court is

unable to find, any materially similar precedent that would “make it

obvious” that the Rockdale Defendants’ actions would violate Plaintiff’s

constitutional rights. Plaintiff cites Cannon v. Macon County, 1 F.3d

1558, 1561 (11th Cir. 1993). In that case, plaintiff alleged the defendant

officers falsely imprisoned her in violation of her Fourteenth Amendment

due process rights. Id. The Eleventh Circuit analyzed her claims under

the “deliberate indifference” standard applicable to allegations of

violations of substantive due process, not the arguable probable cause

standard that applies here. Id. at 1563. Moreover, the officers in Cannon



                                   18
detained the plaintiff based upon information in a law enforcement

database, not an officer’s eye-witness identification as in this case. See

id. at 1564. Cannon would not have put the Rockdale Defendants on

notice that they would violate Plaintiff’s Fourth Amendment rights by

arresting him on the word of a fellow law enforcement officer.

     Plaintiff also cites Holmes v. Kucynda, 321 F.3d 1069, 1073 (11th

Cir. 2003). But that case involved an arrest based on the plaintiff’s “mere

presence” in an apartment where drugs were located.          Id. at 1081.

Likewise, his reliance on Kingsland v. City of Miami, is misplaced as that

case involved intentional falsification of evidence by police officers to

support an arrest warrant in order to deflect blame from their fellow

officer. See 382 F.3d 1220, 1223 (11th Cir. 2004). This case involves

neither Plaintiff’s mere presence at the scene of a crime nor allegations

the Rockdale Defendants falsified evidence.       Even at the motion to

dismiss stage, Plaintiff has not met his burden to show that “every

reasonable official would have understood that what he is doing violates

that right.” Reichle, 566 U.S. at 664.

     Admittedly, the Rockdale Defendants made a mistake, relying on

bad information from another police officer to arrest Plaintiff for



                                    19
something he did not do. “The rationale behind qualified immunity is

that an officer who acts reasonably should not be held personally liable

merely because it appears, in hindsight, that he might have made a

mistake.” Gates, 884 F.3d at 1298. Accordingly, the Court grants the

Rockdale Defendants’ motion for partial final judgment on the § 1983

false arrest claim in Count One.2

           2.    The Court Dismisses All Claims Against the
                 Rockdale     Defendants in  their “Official
                 Capacities.”

     Plaintiff asserts claims against most of the individual defendants

in their individual and official capacities.3 The Rockdale Defendants

moved for judgment on the pleadings on all such official capacity claims

on the basis of Eleventh Amendment immunity. They later concede they




2 The Rockdale Defendants did not move for dismissal of Count Two
against Defendant Douglas, so he and the federal claim against him must
remain in the case regardless of the ruling on Count One. (Id.)
3 In another example of poor drafting, Plaintiff fails to clarify which

claims he asserts against which Defendants in their official capacities.
Indeed, Plaintiff uses the term “official capacity” only in the caption to
his amended complaint. The Court thus assumes Plaintiff seeks to assert
such claims against all individual defendants (except Defendant Levett,
as Plaintiff includes in the caption no reference to official capacity claims
against him).

                                     20
waived this defense by removing the case to federal court. (Dkt. 49 at 7

n.2.)

        Plaintiff nonetheless asks the Court to dismiss the state-law claims

against Rockdale County and the individual Rockdale Defendants

(Levett, Baker, and Douglas) in their official capacities on the basis of

sovereign immunity.4 (Dkt. 46 at 10.) The Court does so.5

        The Court also dismisses the § 1983 claims in Counts One and Two

against the individual Rockdale County Defendants in their official

capacities. A suit against a county sheriff or his deputies in their official

capacity is effectively a suit against the governmental entity the sheriff

or the deputies represent — in this case, the Rockdale County Sheriff’s




4 The Rockdale Defendants expressly did not move for judgment on the
pleadings or to dismiss Plaintiff’s related state-law claims against them
in their individual capacities. (Dkt. 36 at 2.)
5 Since Plaintiff consents to dismissal of the state-law claims against

Rockdale County, the Court need not address the Rockdale Defendants’
contention that the County cannot be held vicariously liable for
Defendants Baker and Douglas’s conduct. The Court nevertheless
recognizes that “Georgia courts speak with unanimity in concluding” that
counties cannot be held vicariously liable for the conduct of their sheriffs’
deputies. Manders v. Lee, 338 F.3d 1304, 1326 (11th Cir. 2003) (collecting
cases); see, e.g., Lowe v. Jones Cty., 499 S.E.2d 348, 373 (Ga. Ct. App.
1998) (noting that “because deputy sheriffs are employees of the sheriff,
not the county, the county cannot be held vicariously liable as their
principal”).

                                     21
Office. Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cty., 402 F.3d

1092, 1115 (11th Cir. 2005) (citing McMillian v. Monroe Cty., 520 U.S.

781, 785 n.2 (1997)); see also Kentucky v. Graham, 473 U.S. 159, 165–66

(1985) (“Personal-capacity suits seek to impose personal liability upon a

government official for actions he takes under color of state law. Official-

capacity suits, in contrast, generally represent only another way of

pleading an action against an entity of which an officer is an agent. . . .

It is not a suit against the official personally, for the real party in interest

is the entity.”); Lowe, 499 S.E.2d at 373 (concluding “deputy sheriffs are

employees of the sheriff, not the county, and the county cannot be held

vicariously liable as their principal”).

      A plaintiff in a § 1983 action cannot rely on respondeat superior or

vicarious liability theories to hold a county liable for the individual

actions of its officers. City of Canton v. Harris, 489 U.S. 378, 385 (1989)

(citing Monell v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)).

A county is only liable under § 1983 for actions for which it is actually

responsible, meaning when a county’s “official policy or custom” causes a

constitutional violation. Monell, 436 U.S. at 694–95. This requires a

plaintiff suing a county to show that the county “has authority and



                                      22
responsibility over the government function in issue.” Grech v. Clayton

Cty., 335 F.3d 1326, 1330 (11th Cir. 2003).

      In this case, Plaintiff claims that Rockdale County is responsible

for the decision by Defendant Douglas (and perhaps others) to arrest him

based on what Plaintiff alleges was the absence of probable cause.

Accepting these allegations as true, Plaintiff’s allegations fail to state a

claim as a matter of law. The Eleventh Circuit has held that the State of

Georgia — not an individual county — has authority and control over

sheriffs’ law enforcement functions.     Id. at 1332.    In reaching this

decision, the Eleventh Circuit analyzed Georgia law and noted that the

Georgia Constitution created sheriffs’ offices as separate constitutionally

protected entities independent of individual counties. Id. at 1332–33.

This means that sheriffs in Georgia act as agents of the State — not

counties — in enforcing the laws and keeping the peace. Id. at 1333.

Indeed, while the State has supervisory authority over sheriffs, an

individual county has no control over its sheriff’s law enforcement

activities:

      In contrast to the State, counties have no authority or control
      over, and no role in, Georgia sheriffs’ law enforcement
      function. Counties do not grant sheriffs their law enforcement
      powers, and neither prescribe nor control their law


                                    23
     enforcement duties and policies. Counties also have no role in
     the training or supervision of the sheriff’s deputies. Instead,
     sheriffs exercise authority over their deputies independent
     from the county.

Id. at 1336. As a result of its analysis, the Eleventh Circuit held that

Georgia sheriffs are not county policymakers when performing their law

enforcement function. Id. at 1343. Plaintiff thus cannot assert § 1983

claims against Rockdale County arising from the law enforcement actions

of the Rockdale Defendants.

     Even if Rockdale County were the proper defendant, Plaintiff’s

allegations are still insufficient as a matter of law. A county is liable

under § 1983 only when its “official policy” causes the constitutional

violation. Id. at 1329 (citing Marsh v. Butler Cty., 268 F.3d 1014, 1027

(11th Cir. 2001) (en banc)). So, to impose liability on a municipality, a

plaintiff must show: (1) his or her constitutional rights were violated;

(2) the municipality had a custom or policy that constituted deliberate

indifference to that constitutional right; and (3) the policy or custom

caused the violation. McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

2004) (citing Harris, 489 U.S. at 388).

     Plaintiff has failed to allege any causal link between a county policy

and the alleged violation of his constitutional rights asserted in Counts


                                    24
One and Two. In other words, he has not alleged that the Rockdale

Defendants falsely arrested him or maliciously prosecuted him because

of some county policy or custom. He claims in Counts One and Two that

the Rockdale Defendants “were acting under color of state law and within

their discretionary functions as employees or officer of” the County. (Dkt.

33 ¶¶ 102, 111.) Elsewhere in the amended complaint, he is critical of

the Rockdale Defendants for not conducting a more thorough

investigation before arresting him on the word of the Tennessee officer.

(Id. ¶ 73.) But he does not allege that they did so pursuant to any county

policy or custom. Similarly, he refers to Defendant Levett several times

as a “policy maker for the County.” (Id. ¶¶ 77, 82, 85.) But he never

alleges that Defendant Levett enacted a policy that led to his arrest.

Even accepting all Plaintiff’s allegations as true, Counts One and Two do

not state a claim against Rockdale County that is plausible on its face.

See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1329

(11th Cir. 2015) (affirming dismissal of Monell claim where complaint

contained no plausible allegations of unconstitutional municipal policy);

Searcy v. Ben Hill Cty. Sch. Dist., 22 F. Supp. 3d 1333, 1340–41 (M.D.

Ga. 2014) (dismissing Monell claim for failure to identify a county



                                    25
“custom or policy that caused the constitutional violation”); Lawrence v.

West Publ’g Corp., No. 1:15-CV-3341-MHC, 2016 WL 4257741, at *8

(N.D. Ga. June 17, 2016) (granting motion to dismiss where “Plaintiff

fails to allege any official custom, practice, or policy on the part of [the]

County that resulted in the deprivation of her constitutional rights”).

     The Court thus dismisses Counts One and Two against the

Rockdale Defendants in their official capacities.6

           3.    The Court Dismisses the State-Law Claims
                 Against Defendant Levett Based on Georgia
                 Official Immunity.

     Defendant Levett has also moved for judgment on the pleadings as

to the state-law claims in Counts Three, Four, and Five on the basis of

official immunity. Georgia law immunizes Georgia government officials

“from suit and liability unless they ‘negligently perform a ministerial act

or act with actual malice or an intent to injure when performing a

discretionary act.’ ” Speight v. Griggs, 579 F. App’x 757, 759 (11th Cir.




6 Plaintiff does not appear to name Rockdale County as a defendant in
Counts One or Two. He identified only the “individual Defendants.”
(Dkt. 33 ¶¶ 102, 111.) But, even if he had, any such claims would fail for
the same reason. Counts One and Two may proceed only against the
specified individual Defendants in their individual capacities.

                                     26
2014) (citing Roper v. Greenway, 751 S.E.2d 351, 352 (Ga. 2013) and GA.

CONST. art. I, § II, par. IX(d)).

      Plaintiff does not contest Defendant Levett’s assertion that the

decision to arrest an individual is a discretionary act. Nor could he. See

Gates, 884 F.3d at 1297 (finding officers performed discretionary act

within the scope of their authority when arresting plaintiff); Marshall v.

Browning, 712 S.E.2d 71, 73 (Ga. Ct. App. 2011) (concluding decision to

arrest is act of discretionary authority). Defendant Levett thus can be

liable on Plaintiff’s state-law claims only if he acted with “actual malice”

or “actual intent to cause injury” as necessary to overcome official

immunity. See Adams v. Hazelwood, 520 S.E.2d 896, 898 (Ga. 1999). The

Supreme Court of Georgia has defined actual malice in the context of

official immunity to mean a “deliberate intention to do a wrongful act” or

“an actual intent to cause injury.” Id. Actual malice requires more than

evidence the defendant acted with “ill will” or “the reckless disregard for

the rights or safety of others.” West v. Davis, 767 F.3d 1063, 1073 (11th

Cir. 2018) (quoting Murphy v. Bajjani, 647 S.E.2d 54, 60 (Ga. 2007)). The

phrase “actual intent to cause injury” means “an actual intent to cause

harm to the plaintiff, not merely an intent to do the act purportedly



                                    27
resulting in the claimed injury.” Id. (quoting Kidd v. Coates, 518 S.E.2d

124, 125 (Ga. 1999)).

       None of the facts alleged in the amended complaint support a

plausible claim that Defendant Levett acted with actual malice or the

actual intent to injure Plaintiff as the Georgia Supreme Court has

defined those terms. Beyond the conclusory allegation that “[t]he acts

and omissions of the individual Defendants” were done with malice,

Plaintiff does not claim Defendant Levett had any personal involvement

in his deputies’ investigation or decision to arrest him. (See Dkt. 33

¶ 119.) Instead, he claims Defendant Levett is ultimately responsible for

his deputies’ conduct. Plaintiff claims, for example, Defendant Levett

“delegated responsibility for investigating the warrant to [Defendants]

Baker and Douglas” and that the deputies acted “pursuant to the

authority delegated to them by Sheriff Levett.” (Id. ¶¶ 51, 82.) Even if

true, these allegations do not establish a plausible claim that Defendant

Levett acted with actual malice toward Plaintiff or the intent to harm

him.    The other specific allegations against Defendant Levett are

similarly insufficient. He claims, for example, that “[p]ursuant to his

final policy making authority for the County, [Defendant] Levett



                                   28
approved [Defendant] Baker [sic] and Douglas’ plan to swear out an

arrest warrant for Plaintiff.” (Id. ¶ 77.) Plaintiff does not, however,

allege that Defendant Levett knew his deputies’ assessment of probable

cause was deficient, was aware of their investigation, or otherwise acted

with either actual malice towards him or the intent to injure him when

Defendant Levett approved their “plan” to obtain an arrest warrant.

Last, Plaintiff alleges that “as a final policy maker for the County, Sheriff

Levett adopted the unconstitutional acts of Baker and Douglas, as well

as the basis for committing those acts.” (Id. ¶ 85.) An allegation that

Defendant Levett is somehow vicariously liable for his deputies’ conduct

because of his position certainly does not allege actual malice or intent to

harm.

     Rather than pointing to specific allegations of malice or intent to

injure in his amended complaint, Plaintiff claims that malice may be

presumed from an arrest without probable cause. (Dkt. 46 at 7.) While

such an inference may support a malicious prosecution charge, the mere

allegation of an arrest without probable cause is insufficient to assert

malice so as to defeat Georgia official immunity. Marshall, 712 S.E.2d at

73 (holding that the issue “is not whether [defendant] acted maliciously



                                     29
for purposes of the tort of malicious prosecution, but . . . whether she

acted with actual malice that would exempt her from official immunity”

(alterations adopted)). To defeat official immunity under Georgia law,

Plaintiff must allege facts supporting an inference that Defendant Levett

acted with actual malice or intent to injure. He failed to do this, and

Defendant Levett remains protected by official immunity under Georgia

law.    The Court dismisses the individual capacity claims against

Defendant Levett in Counts Three, Four, and Five. As the Court has now

dismissed all claims against Defendant Sheriff Levett, the Court

dismisses him from this case.

            4.   The Court Dismisses All Claims Against Rockdale
                 County.

       Plaintiff asserts claims against Rockdale County in Counts Three,

Four, Five, and Six. In his response brief, Plaintiff asks the Court to

grant Defendants’ motion in part and dismiss his state-law claims

against Rockdale County. (Dkt. 46 at 10 (“Plaintiff respectfully requests

that the Court grant the Rockdale Defendants’ Motion to the extent it

seeks dismissal of Plaintiff’s state law claims against Rockdale

County.”).) The Court grants Plaintiff’s request and dismisses all state-

law claims against Rockdale County. Because Plaintiff does not name


                                   30
Rockdale County in either of the federal claims — as far as the Court can

discern — the Court dismisses Rockdale County as a party defendant in

this matter.

     B.    Tennessee Defendants’ Motion to Dismiss under
           12(b)(6) (Dkt. 37)

           1.    The Court Dismisses All Claims                   Against
                 Tennessee Defendant Tommy D. Justus.

     Plaintiff asserts claims against Tennessee Defendant Justus in

Counts One, Three, Four, and Five. Defendant Justus moved to dismiss

these claims as insufficiently pled under Federal Rule of Civil Procedure

12(b)(6). He is correct.

     “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 555). The Supreme Court has also explained that the Federal Rules

demand more from a plaintiff “than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. at 678. The complaint must

provide each defendant with “fair notice of what the plaintiff’s claim is

and the grounds upon which it rests.”       Leatherman v. Tarrant Cty.

Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 168 (1993)



                                    31
(citation omitted). Plaintiff fails to do so here in regard to Defendant

Justus.

     Plaintiff alleges Defendant Justus worked for the Franklin Police

Department, supervised Defendant Officers Porter and Black, and was

aware of their actions. (Dkt. 33 ¶¶ 25–26.) Of course, that allegation is

not enough to state a claim against Defendant Justus. After all, “[i]t is

well-established that § 1983 claims may not be brought against

supervisory officials on the basis of vicarious liability or respondeat

superior.” Amnesty Int’l, USA v. Battle, 559 F.3d 1170, 1180 (11th Cir.

2009). A supervisor is liable under § 1983 only when the supervisor

“personally participates in the alleged constitutional violation or when

there is a causal connection between actions of the supervising official

and the alleged constitutional violation.” Id. at 1180–81.

     Plaintiff makes no such allegation anywhere in his amended

complaint.   Indeed, he fails to explain how Defendant Justus was

involved in the alleged misconduct.      Plaintiff lays out his factual

allegations in paragraphs 31 through 72 of his amended complaint,

beginning with the January 20, 2015, incident in Tennessee and ending

with his arrest in Rockdale County.      He never mentions Defendant



                                   32
Justus in this recitation. He never alleges that Defendant Justus did

anything related to him, failed to do something related to him, or

participated in anyone else’s conduct related to him. He does not allege

any connection between something Defendant Justus allegedly did and

the other officers’ decision to arrest him. Aside from the conclusory

allegation that he was aware of his subordinates’ actions, Plaintiff does

not allege any additional facts to explain how Defendant Justus partook

in the misidentification.

     He provides no better specificity in the individual counts. Instead

of explaining what he claims Defendant Justus did to violate his

constitutional rights or Georgia law, he merely lumps Defendant Justus

into a general allegation against all defendants. (See Dkt. 33 ¶ 75 (“All

officers involved in the identification of Plaintiff as the individual sought

in the Tennessee Warrant, including, but not limited to, Justus, Black,

and Porter, engaged in [c]onstitutionally deficient conduct.”).)        The

Federal Rules, however, “do not permit a party to aggregate allegations

against several defendants in a single, unspecific statement, but instead

require the pleader to identify (albeit generally) the conduct of each

defendant giving rise to his claims.” Parker v. Brush Wellman, Inc., 377



                                     33
F. Supp. 2d 1290, 1294 (N.D. Ga. 2005); see also Magluta v. Samples, 256

F.3d 1282, 1284 (11th Cir. 2001) (affirming dismissal of complaint that

was “replete with allegations that ‘the defendants’ engaged in certain

conduct, making no distinction among the fourteen defendants charged”).

     The Court finds that the amended complaint fails to provide

Defendant Justus fair warning of what Plaintiff claims he did. The Court

dismisses Counts One, Three, Four, and Five against Defendant Justus

and terminates him as a party defendant in this matter.

           2.    The Court Grants the Tennessee Defendants’
                 Motion to Dismiss the Individual Claims in Count
                 One.

     Tennessee Defendants Black and Porter claim they are entitled to

qualified immunity on Plaintiff’s § 1983 claim for false arrest in Count

One. The Court agrees.

     Plaintiff alleges that Defendant Porter relied upon information he

received from Defendant Black in telling the Rockdale Defendants that

Plaintiff was the subject of their hotel investigation and prosecution.

(Dkt. 33 ¶¶ 61–64.) Plaintiff does not allege that Defendant Porter had

any reason to question the veracity or reliability of that identification.

So, the analysis outlined above for the Rockdale Defendants applies to



                                   34
Defendant Porter. She is entitled to qualified immunity on both prongs

of the analysis.

     Defendant Black, however, did not rely upon information from

another officer. According to the amended complaint, he made the false

identification himself, based only on his memory of the man he saw at

the hotel. Thus he cannot argue that he had arguable probable cause to

arrest Plaintiff based on reliance from an eye-witness, as the other

Defendants can.    But, Plaintiff has still failed to identify materially

similar precedent that would have provided Defendant Black “fair

warning” that he could not rely upon that memory in seeking Plaintiff’s

arrest. A plaintiff must “identify a case where an officer acting under

similar circumstances as [the defendant] was held to have violated the

Fourth Amendment.” White, 137 S. Ct. at 552. Plaintiff has not done so.

     Plaintiff also does not allege that Defendant Black deliberately

chose to ignore exculpatory evidence or fabricated evidence or falsified

any facts to secure his arrest.     The cases Plaintiff cites are thus

inapposite.   Because Plaintiff has failed to demonstrate that the

unlawfulness of the conduct was apparent from pre-existing law at the




                                   35
time of his arrest, the Court grants Defendant Black’s motion to dismiss

Count One against him in his individual capacity.

           3.    The Court Dismisses the Federal Claims in Counts
                 One and Two Against the Tennessee Defendants
                 in their Official Capacities.

     It does not appear Plaintiff intended to assert Counts One or Two

against the City of Franklin or against the individual Tennessee

Defendants in their official capacities. But, if he did, the Court dismisses

those claims.

     As explained above, in Monell, the Supreme Court held that a

municipality can be found liable under § 1983 only where the

municipality itself causes the constitutional violation at issue. 436 U.S.

at 694–95. Respondeat superior or vicarious liability will not attach

under § 1983. Monell, 436 U.S. at 692. It is only when the execution of

the government’s policy or custom inflicts the injury that the

municipality may be held liable under § 1983. Just as Plaintiff failed to

allege a Rockdale County policy or custom that he claims led to the

violation of his constitutional rights, so too has he failed to identify any

such policy or custom for the City of Franklin. The Court thus dismisses

all potential federal claims against Defendant City of Franklin.



                                    36
     For the same reason the Court dismissed the claims in Counts One

and Two against the individual Rockdale County Defendants in their

official capacities, the Court dismisses those claims against the

individual Tennessee Defendants.

           4.    The Court Dismisses the State-Law Claims in
                 Counts Three, Four, and Five Against Defendant
                 City of Franklin.

     Defendant City of Franklin contends that it is entitled to immunity

from Plaintiff’s state-law claims under the Tennessee Government Tort

Liability Act (“GTLA”).     TENN. CODE ANN. § 29–20–205.         The GTLA

protects Tennessee governmental entities and bars claims against them

for the actions of their employees “if the injury arises out of . . . [t]he

exercise or performance or the failure to exercise or perform a

discretionary function” or “false imprisonment . . ., false arrest, malicious

prosecution, . . . or civil rights.” § 29–20–205(1), (2). Plaintiff counters

that any Tennessee immunities are inapplicable to this action because

“[w]hen foreign states engage in business in another state, they do so as

any other entity and not with sovereign immunity.” (Dkt. 47 at 9 (citing

Georgia v. City of Chattanooga, 264 U.S. 472 (1924)).) After careful




                                     37
consideration, the Court finds that principles of comity warrant the

applicability of the Tennessee GTLA to these Tennessee Defendants.

     Generally, a court applies the substantive law of the forum state —

in this case, the substantive law of the State of Georgia.       A court,

however, may instead apply another state’s law on the basis of comity,

provided that the application of that law is not contrary to the policy of

Georgia. See Karimi v. Crowley, 324 S.E.2d 583, 584 (Ga. Ct. App. 1984)

(noting that “the laws of other states have no force in Georgia except on

principles of comity and so long as their enforcement is not contrary to

the policy of this State” (internal quotation marks omitted)). “Comity is

a principle under which the courts of one state give effect to the laws of

another state or extend immunity to a sister sovereign not as a rule of

law, but rather out of deference or respect. Courts extend immunity as a

matter of comity to foster cooperation, promote harmony, and build

goodwill.” Univ. of Iowa Press v. Urrea, 440 S.E.2d 203, 204 (Ga. Ct. App.

1993) (quoting Lee v. Miller Cty., 800 F.2d 1372, 1375 (5th Cir. 1986)).

     “As a general rule, however, this court will not enforce the laws of

another state as a matter of comity if they are contrary to the public

policy of this state.” Id. at 205 (citing GA. CODE ANN. § 1–3–9). Georgia



                                   38
has a nearly identical tort liability limitation statute. GA. CODE ANN.

§ 50–21–24. The Georgia provision limits liability for claims of false

imprisonment, false arrest, and malicious prosecution, just like the

Tennessee statute. See § 50–21–24(7). The Court, therefore, finds that

application of the Tennessee statute on the basis of comity does not offend

Georgia policy, as Georgia itself has already enacted a virtually identical

statute. Cf. Urrea, 440 S.E.2d at 204 (“In discussing comity in the context

of sovereign immunity, the Supreme Court counseled: ‘It may be wise

policy, as a matter of harmonious interstate relations, for States to accord

each other immunity or to respect any established limits on liability.

They are free to do so.” (internal quotation marks omitted)).

     Tennessee’s GTLA eliminates immunity from suit for government

entities “for injury proximately caused by a negligent act or omission of

any employee within the scope of his employment.” TENN. CODE ANN.

§ 29–20–205. The statute, however, provides a long list of exceptions

where the government entity remains immune from suit, including false

imprisonment, false arrest, and malicious prosecution. TENN. CODE ANN.

§ 29–20–205(2).    The Court finds that, based on the application of

Tennessee’s GTLA, the City of Franklin is immune from suit for



                                    39
Plaintiff’s state-law claims of false arrest, malicious prosecution, and

false imprisonment. The Court therefore dismisses Plaintiff’s state-law

claims against the City of Franklin in Counts Three, Four, and Five.

           5.    The Court Denies the Motion as to Plaintiff’s
                 State-Law Claims Against the Individual
                 Tennessee Defendants.

     The Tennessee Defendants argue they are immune from suit in

their individual capacities under the public duty doctrine. (Dkt. 37-1 at

19.) Plaintiff counters that Tennessee-based immunities do not apply in

this action and, even if they did, the public duty doctrine would not

protect the individual Tennessee Defendants.

     The public duty doctrine is not applicable here.       Typically, the

doctrine “shields a public employee from suits for injuries that are caused

by the public employee’s breach of a duty owed to the public at large.”

Ezell v. Cockrell, 902 S.W.2d 394, 397 (Tenn. 1995). Plaintiff’s state-law

claims here (false arrest, malicious prosecution, and false imprisonment)

are not the sort of claims the doctrine shields. Instead, that doctrine

tends to protect government officials from claims of injuries specifically

due to negligence. See, e.g., Matthews v. Pickett Cty., 996 S.W.2d 162,

163 (Tenn. 1999) (discussing Tennessee public duty doctrine in context of



                                    40
negligence action); City of Rome v. Jordan, 426 S.E.2d 861, 863 (Ga. 1993)

(discussing Georgia public duty doctrine in context of negligence for

nonfeasance of police department).       Plaintiff claims the Tennessee

Defendants violated three separate Georgia statutes, not a “duty owed to

the public at large.” The Court thus finds the public duty doctrine, either

based on Georgia law or Tennessee law, inapplicable.

           6.    The Court Dismisses the Negligent Hiring,
                 Retention, and Training Claim in Count Six
                 Against Defendant City of Franklin.

     In Count Six, Plaintiff alleges claims against Defendants Rockdale

County and the City of Franklin, asserting that both municipal entities

failed to properly train and supervise their employees or maintain proper

hiring standards because the municipalities “knew or should have known

[the individual defendants] were likely to engage in constitutionally

deficient criminal investigations.” (Dkt. 33 ¶¶ 141–147.)

     Because of the posture of this case, the Court reviews the amended

complaint “as if all of the allegations contained therein are true.” See

Migut v. Flynn, 131 F. App’x 262, 265 n.1 (11th Cir. 2005) (per curiam);

Cottone v. Jenne, 326 F.3d 1352, 1355 & n.1 (11th Cir. 2003) (“Because

we must accept the allegations of plaintiff’s amended complaint as true,



                                    41
what we set out in this opinion as ‘the facts’ for Rule 12(b)(6) purposes

may not be the actual facts.”).

      As with the application of the Tennessee GTLA above, the statute

similarly protects the City of Franklin under the discretionary function

exception. See TENN. CODE ANN. § 29–20–205(1). Implementing policy,

supervising officers, and training all rise to the level of planning or policy-

making and are thus discretionary acts that do not subject the City to

liability. See Savage v. City of Memphis, 620 F. App’x 425, 429 (6th Cir.

2015) (finding that under Tennessee law, city’s training program for its

police officers was discretionary function, and thus wrongful death suit

alleging that it negligently failed to train, supervise, and discipline its

police officers fell within GTLA’s discretionary function exception). The

Court thus dismisses Count Six against Defendant City of Franklin and

terminates the City of Franklin as a party defendant in this matter.

      As discussed above, Plaintiff requested that the Court dismiss

state-law claims against Defendant Rockdale County. Accordingly, the

Court has dismissed the negligent supervision claim against Rockdale

County and thus the entirety of Count Six of Plaintiff’s amended

complaint.



                                      42
IV.   Conclusion

      For the foregoing reasons, the Court GRANTS in part and

DENIES in part Defendants City of Franklin, Tennessee, Tommy D.

Justus, Chad D. Black, and Becky Porter’s Motion to Dismiss (Dkt. 37).

      Further, the Court GRANTS in part and DENIES in part

Rockdale County Defendants’ Motion for Partial Judgment on the

Pleadings (Dkt. 36).

      The Court DISMISSES:

   Defendants City of Franklin, Tennessee, Tommy Justus, Rockdale

      County, Georgia, and Sheriff Eric J. Levett as party defendants;

   All claims against all Defendants in their official capacities;

   All claims in Counts Three, Four, and Five except Plaintiff’s claims

      against Defendants Baker, Douglas, Porter, and Black in their

      individual capacities;

   Count One; and

   Count Six.

The following claims will proceed:

   Count Two (42 U.S.C. § 1983 – Malicious Prosecution) against

      Defendant Douglas, in his individual capacity;



                                     43
 Count Three (§ 51–7–7 – False Arrest) against Defendants Baker,

  Douglas, Black, and Porter, in their individual capacities;

 Count   Four      (§ 51–7–40   –    Malicious   Prosecution)   against

  Defendants Baker, Douglas, Black, and Porter, in their individual

  capacities; and

 Count Five (§ 51–7–20 – False Imprisonment) against Defendants

  Baker, Douglas, Black, and Porter, in their individual capacities.

  SO ORDERED this 28th day of October, 2019.




                                 44
